     Case 1:18-cv-10364-LGS-SDA Document 747 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         1/28/2021
 Allianz Global Investors GmbH et al.,
                                                            1:18-cv-10364 (LGS) (SDA)
                                 Plaintiffs,
                                                            ORDER
                     -against-

 Bank of America Corporation et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephonic conference held this afternoon, and having reviewed the Joint

Letter submitted by the parties, dated January 21, 2021 (1/21/21 Joint Ltr., ECF No. 744), the

Court hereby ORDERS, as follows:

       1. Defendants shall diligently endeavor to complete promptly their production of

          Bloomberg chatroom transcripts. (See 1/21/21 Joint Ltr. at 3.) No later than Friday,

          February 19, 2021, any Defendant that has not completed its production of such

          transcripts shall file a letter with the Court providing an update on the status of such

          production and setting forth a timeline for its completion thereof.

       2. Defendants shall diligently endeavor to complete promptly their production of the

          identifying information that Plaintiffs have requested in connection with the

          unmasking of certain data that Plaintiffs seek from CME. (See 1/21/21 Joint Ltr. at 5.)

          No later than Friday, February 19, 2021, any Defendant that has not completed its

          production of such information shall file a letter with the Court providing an update

          on the status of such production and setting forth a timeline for its completion

          thereof.
     Case 1:18-cv-10364-LGS-SDA Document 747 Filed 01/28/21 Page 2 of 2




         3. No later than Wednesday, February 24, 2021, at 6:00 p.m. EST, the parties shall file a

            joint letter regarding the status of discovery and any existing disputes.

         4. The parties are directed to appear for a Telephone Conference in this action on Friday,

            February 26, 2021, at 2:00 p.m. EST. At the scheduled time, the parties shall each

            separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

Dated:          New York, New York
                January 28, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
